DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 9/8/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103—New By Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwicka et al., (Bacterial Nanocellulose, 2009) in view of Gref et al., (US 2015/0150981).
	Ludwicka et al. teaches medical and cosmetic applications for bacterial NanoCellulose (BNC), including “composites of BNC with, for instance, acrylic acid, chitosan, or hyaluronian, or other compounds for enhancing skin hydration, creating protective layer on epidermis, or smoothing and revitalizing the skin” (p. 148, 1st paragraph).  
	Ludwicka et al. further teaches, “One of the main advantages of BNC microstructure is the presence of nanofibers with diameters smaller than 100 nm, which is even less than the pores of human skin. Such a size, in cosmetic practice, may enable deeper skin penetration by different active substances” (p. 160, last paragraph), where “components such as vitamin B or vitamin C are introduced to BNC membranes as antioxidants” (Id.; cosmetically active ingredient), as per claim 7.

	Ludwicka et al. does not teach a metal-organic framework.

	Gref et al. teaches “metal-organic hybrid solids having a modified outer surface”. . . “for the storage and vectoring of molecules of interest such as pharmaceutically active ingredients, compounds of interest in cosmetics” (Abstract).  “These solids have good results in terms of active drug loading capacities, biocompatibility, stability and controlling the release of the active ingredients encapsulated” (Id.)
MOF solid of the present invention may have a phase selected from the group comprising: MIL-53, MIL-88, MIL-100, MIL-101, MIL-102 . . . , ZIF-8, MIL-125 and UiO-66” (p. 13, para. [0227]; see also p. 21, para. [0410] for example).
	The MOF solid “may be loaded with at least one compound of cosmetic interest” (p. 17, para. [0301]) including vitamin B or C (see Id. at para. [0305-0306]).

Generally, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in prior art. See MPEP 2144.06.  Thus, combining the nanocellulose of Ludwicka et al.  with the ZIF-8 of Gref et al. as claimed in the instant invention would have been prima facie obvious since they are both taught to be useful for cosmetic purposes.
	It would have also been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add the ZIF-8 of Gref et al. to the nanocellulose of Ludwicka et al. for the advantage of stability and controlling the release of active ingredients, as taught by Gref et al.  Further, the MOF solids comprise “a ligand L located on the surface of the crystalline MOF solid” for interacting with an “organic surface agent” (p. 3, para. [0044]), where ligand L includes “imine groups” (p. 10, para. [0173]), and the organic surface agents include “a cellulose derivative” (p. 6, para. [0102]; p. 3, para. [0056]).  Accordingly, the artisan would have expected the imine group of ZIF-8 to combine with the cellulose of Ludwicka.
In re Aller, 220 F.2d 454, 456 (105 USPQ 233)).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612